the District Court for Huron & Detroit

John Williams adv Joseph Campeau

- case
Defts Plea
HURON & DETROIT DISTRICT j- TOWIT
And the said John Williams by Sol. Sibley his Atty comes & defends the wrong & injury when &c and as to the whole of the said Josephs declaration aforesaid, and the matter therein contained, except the first count thereof and the promise and assumption in said first count contained, says that he never assumed and promised the said Joseph in manner and form as he hath above thereof against the said John declared and of this he puts himself on his country and the said Joseph likewise, And the said John as to the first Count in said declaration and the promise in said first count contained, above by the said John in his plea excepted, for further plea in answer to said first count and the promise therein contained by leave of the Court and in conformity to the statute law of the Territory in such case made and provided, saith, that he the said Joseph his said action for the recovery of damages for the supposed nonpayment of the sum of money in said first count contained ought not to have or maintain against him the said John— Because he saith that after accepting to pay said Bill of Exchange or draft in said first Count mentioned and long before the said Joseph commenced his *132said action against the said John, Towit, On the fourth day of March One Thousand Eight hundred and five, at Detroit in the district of Detroit aforesd did well and truly pay to the said Joseph the said sum of One hundred and ninety Eight pounds nineteen Shillings and seven pence Hallifax Currency, of the value of seven hundred and ninety five dollars & Eighty seven & half cents lawful money of the said United States in said first count mentioned, which payment so made the said John is ready to verify— Wherefore the said John prays Judgment if the said Joseph his aforesd action upon the said first count, and the matter therein contained and set forth for the recovery of damages for said sum of One hundred and Ninety Eight pounds Nineteen shillings and seven pence, Hallifax Currency of the value of seven hundred and ninety five dollars & eighty seven & half cents aforesaid with costs &c Sol Sibley Atty
Huron & Detroit towit—
John Williams puts in his place Sol Sibley his Atty against Joseph Cam-peau in the plea above &c

[In the handwriting of Solomon Sibley]